Citation Nr: 1207097	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for service-connected residual nerve damage of the groin/pelvic area. 


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2011, the Veteran presented testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A transcript of this hearing is in the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 2011 hearing conducted by the undersigned at the RO, the Veteran testified that he was afforded VA treatment for his claimed disability at the VA medical facility in Spokane, Washington.  He added he was last seen at the "outreach office" in Spokane in the past month and a half.  See page seven of hearing transcript (transcript).  Review of the claims file shows that the most recent VA medical treatment records on file are dated in August 2009.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, all VA medical treatment records dated since August 2009 should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

At his July 2011 hearing the Veteran testified that his residual nerve damage of the groin and pelvis area produced pain and numbness from his pelvic area to the front of his leg.  Throbbing was also reported as a symptom, and he claimed that this disorder caused him difficulty sleeping.  See pages three and four of transcript.  The Veteran added that he had pain bilaterally, and that he had trouble walking, necessitating that he used a cane.  See pages five and six of transcript.  

The Board notes that the Veteran was last afforded a VA examination to evaluate his service-connected groin/pelvic area residual nerve damage in December 2009.  The report of the VA miscellaneous neurological disorders examination shows that the Veteran complained of numbness/decreased feeling and pains in his bilateral groin area.  The examiner commented that she did not have the Veteran's claims folder available for available.  To this, the Board observes that governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  38 C.F.R. § 3.326 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was shown to have decreased feelings to touch and constant pain radiating into his left hip and right testicle.  He denied radiating symptoms into his lower extremities and no radiculopathy of any kind into his lower extremities.  The supplied diagnosis was residuals nerve damage post radical prostatectomy involving only the groin/pelvic area.  Problems associated with this disability were noted to include numbness/decreased feeling and pains of the bilateral groin area.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the December 2009 VA examination is stale, as the Veteran testified in July 2011 that symptoms relating to his service-connected disability had worsened, and were also different than those reported in the course of the December 2009 VA examination.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one must be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green, 1 Vet. App. at 124.  In this case, the Veteran, as noted, in the course of his July 2011 hearing, essentially asserted that his service-connected groin/pelvic area residual nerve damage had increased in severity since he had last been examined by VA.

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

It is the Board's view that it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass the Veteran's symptomatology, because his rating diagnosis cannot be readily placed under one descriptive label.  Moreover, it has been held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

In the course of the examination to be scheduled, the examiner is requested to describe in detail any and all manifestations of neurological symptomatology, and to provide an opinion as to whether it is as likely as not that these manifestations are part and parcel of, or in any way the result of, the service-connected residual nerve damage of the pelvic/groin area.  This information is necessary to determine whether the symptomatology should be separately rated under the appropriate criteria.  Where the record does not adequately reveal the current state of the Veteran's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green, 1 Vet. App. at 124.

The Board points out that where a Veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should obtain any VA treatment records, dating from August 2009, and including those from the medical facility located in Spokane, Washington,  to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  After obtaining the above evidence, to the extent available, the RO/AMC should schedule the appellant for an appropriate VA examination to determine the nature and extent of the service-connected residual nerve damage of the groin/pelvic area.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  All pertinent symptomatology should be annotated in the examination report. 

The examiner should provide a full discussion of symptoms associated with the Veteran's service-connected residual nerve damage of the groin/pelvic area.  In particular, the examiner should indicate whether, due solely to the service-connected residual nerve damage of the groin/pelvic area, there is evidence of severe to complete paralysis of the ilio-inguinal nerve.  In answering these questions, the examiner should address the Veteran's specific contentions with regard to his groin/pelvic symptomatology and should, to the extent possible, clearly and completely associate or disassociate any symptoms with the service-connected residual nerve damage of the groin/pelvic area.  All conclusions must be supported by complete rationale. 

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

5.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed increased initial rating issue in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson for the initial increased rating claim now on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

